DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/209597 filed on 03/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the foreign application JP2020-068552 filed on 04/06/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent Claim 1, Claim 9, and Claim 15 recites the limitations “specify, based on one or more instant messages transmitted and received between a plurality of users, a facility that provides an article desired by one or more users among the users” and “generate vehicle allocation information for proposing vehicle allocation of any one of a transport vehicle that transports the one or more users who desire the article to the facility as one or more target users, and a delivery vehicle that delivers the article from the facility to the one or more target users”.
The limitations of “specify” and “generate” recite a method of organizing human activity. Specify involves using instant messages transmitted and received between a plurality of users to determine a facility that provides an article desired by one or more users among the users and generate involves proposing vehicle allocation of any one of a transport vehicle that transports the one or more users who desire the article to the facility as one or more target users, and a delivery vehicle that delivers the article from the facility to the one or more target users; thus, the limitations within the independent claims are directed to organizing a commercial interaction/relationship between a plurality of users who desire an article provided by a facility and a service provider who provides either a transport or delivery service to provide the article to the plurality of users; thus, the claims recite an abstract idea specifically certain methods of organizing human activities relating to commercial interactions and managing relationships/interactions between people. 
The limitation of “specify” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “specify” in the context of this claim encompasses a user who is a service provider given instant messages between users who desire an article, determining a facility which provides the article. To be clear, given text messages between two users who desire hamburgers, the service provider can determine a facility of McDonalds which provides the article of hamburgers. 
The limitation of “generate” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generate” in the context of this claim encompasses a user who is a service provider proposing vehicle allocation of a transport vehicle or a delivery vehicle. To be clear, the service provider can propose a delivery vehicle to pick up hamburgers from McDonalds to deliver to the users or a transport vehicle to pick up the users and transport them to McDonalds. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. Claim 1 recites a control device comprising a controller, Claim 9 recites a controller, and Claim 15 recites a computer. All of the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply the exception using generic computer components does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of an abstract idea into a practical application, the additional elements of a controller and a computer to perform the abstract limitations amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible. 
None of the steps/functions of Claims 1, 9, and 15 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The additional elements are merely used to perform the limitations directed to organizing methods of human activity, thus, the analysis does not change when considered as an ordered combination. The additional elements amount to no more than mere instructions to implement the abstract idea on a computer as the additional elements are merely used as tools to perform the abstract idea of organizing the (commercial) interaction between the plurality of users and the service provider, thus, the additional elements do not meaningfully limit the claim. 
Dependent claim 8 adds an additional element of a communication unit and a terminal device of the user which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply the exception using generic computer components does not impose meaningful limits on practicing the abstract idea. None of the steps/functions of Claims 1 when evaluated individually or as an ordered combination (with the additional elements of the dependent claim) amount to significantly more than the abstract idea. The additional elements are merely used to perform the limitations directed to organizing methods of human activity, thus, the analysis does not change when considered as an ordered combination. Examiner noting that the communication unit and terminal device perform the function of receiving or transmitting data over a network which is an element that the courts have recognized as well-understood, routine, and conventional. See MPEP 2106.05(d)(II). 
Dependent claims 2, 10, and 16 specify further the vehicle allocation is based on the position of the users. Dependent claims 3, 11, and 17 specify further the vehicle allocation is based on determining the users are not positioned at one place. Dependent claims 4, 12, and 18 specify based on the position of the users the vehicle allocation may allocate one vehicle or two or more vehicles. Dependent claims 5, 13, and 19 specify further the vehicle allocation is based on determining the users are positioned at one place. Dependent claims 6, 14, and 20 specify further the vehicle allocation is based on the one place is associated with any of the users as a delivery destination. Dependent claim 7 specifies further the vehicle allocation is based on whether an article is able to be delivered to the one place. 
Dependent claims 2-8, 10-14, and 16-20 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify further how the vehicle allocation information is generated and where the vehicle allocation information is transmitted; thus, narrowing down the abstract ideas of organizing commercial interactions between the plurality of users and the service provider. 
Accordingly, Claims 1-20 are ineligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (US2020/0334783) in view of Han et al. (US2019/0132268).

As per independent Claim 1, Claim 9, and Claim 15, 
Kajiwara teaches a control device comprising/ A program causing a computer to function as a control device including/ An information processing method executed by a computer, the information processing method comprising: (see Kajiwara figure 1 and para. 15, 18 where the system includes a server which includes many units such as the desired experience reception unit, destination proposal unit, vehicle allocation schedule generation unit, etc.)
a controller configured to specify, based on one or more inputs transmitted and received by a plurality of users, a facility that provides an article desired by one or more users among the users (see Kajiwara para. 17 where the “desired experience” is the article desired by one or more users and includes a specific meal, experiences of sightseeing, shopping, watching movies, sports, or visiting the hospital; para. 19 where users carry terminals (2) which they input data into and the terminal transmits ID, current location, and input data to the desired experience reception unit; para. 21-24 where in para. 23 the user inputs a genre, abstract, time slot, etc. into their terminal and in figure 3 and para. 25-29 where the information transmitted from the terminal includes whether the user wants a meal (genre) and what they want to eat (abstract); para. 30-37 where a single community comprised of users (a, b, and d) is extracted because they want to eat okonomiyaki/monjayaki; para. 38-41 and figure 4 where a list of restaurants serving the okonomiyaki/monjayaki is determined and the list is narrowed down to restaurant L because it satisfies location and time criteria of the users and para. 43 where the users may accept or reject the proposed destination of restaurant L)
generate vehicle allocation information for proposing vehicle allocation of any one of a transport vehicle that transports the one or more users who desire the article to the facility as one or more target users, and a delivery vehicle that delivers the article from the facility to the one or more target users (para. 20 transport service vehicle; para. 42-46 and figures 5-6 where the users accept the proposed destination of restaurant L and the server generates vehicle allocation schedule which allocates a vehicle to pick up users A, B, and D and transports them to the restaurant L which serves their desired article of okonomiyaki/monjayaki) 

Kajiwara does not teach specify, based on one or more instant messages transmitted and received between a plurality of users, a facility.

Han teaches:
specify, based on one or more instant messages transmitted and received between a plurality of users, a facility (see Han para. 47-51 where a plurality of users using electronic device (100) are engaged in a chat and based on the messages in the chat the processor may obtain keywords such as a time keyword associated with a pick-up time and a place keyword associated with a pick-up place; see figure 5 and figure 7 (along with para. 74-78) where the users in the chat discuss the pick-up time and location to make the ride cheaper and faster) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kajiwara invention with the Han specify, based on one or more instant messages transmitted and received between a plurality of users, a facility since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of based on one or more instant messages transmitted and received between a plurality of users of Han for the based on one or more inputs transmitted and received by a plurality of users of Kajiwara. Both processes involve a plurality of users providing information regarding time and locations in order to initiate a carpool or rideshare; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, the modification results in increased convenience and cost-savings for the users because with the Han chat function the users can arrange a common pick-up location and time (see figure 7) to make the ride faster and cheaper because they will be picked up and dropped off together. 

As per dependent Claim 2, Claim 10, and Claim 16, 
Kajiwara/Han teaches the control device according to claim 1, the program according to claim 9, and the information processing method according to claim 15.
Kajiwara further teaches:
wherein the controller is configured to specify, based on the one or more inputs, a position of the one or more target users, and select and generate, based on the position of the one or more target users, the vehicle allocation information of any one of the transport vehicle and the delivery vehicle (see Kajiwara para. 19 where users carry terminals (2) which they input data into and the terminal transmits ID, current location, and input data to the desired experience reception unit; para. 42-46 and figures 5-6 where the users accept the proposed destination of restaurant L and the server generates vehicle allocation schedule (in para. 44) on the basis of the locational information of the terminals of users A, B, and D which allocates a vehicle to pick up users A, B, and D and transports them to the restaurant L which serves their desired article of okonomiyaki/monjayaki)

Kajiwara does not teach based on the one or more instant messages.

Han teaches:
based on one or more instant messages (see Han para. 47-51 where a plurality of users using electronic device (100) are engaged in a chat and based on the messages in the chat the processor may obtain keywords such as a time keyword associated with a pick-up time and a place keyword associated with a pick-up place; see figure 5 and figure 7 (along with para. 74-78) where the users in the chat discuss the pick-up time and location to make the ride cheaper and faster) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kajiwara invention with the Han based on one or more instant messages since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of based on one or more instant messages of Han for the based on one or more inputs of Kajiwara. Both processes involve a plurality of users providing information regarding time and locations in order to initiate a carpool or rideshare; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, the modification results in increased convenience and cost-savings for the users because with the Han chat function the users can arrange a common pick-up location and time (see figure 7) to make the ride faster and cheaper because they will be picked up and dropped off together. 

As per dependent Claim 3, Claim 11, and Claim 17, 
Kajiwara/Han teaches the control device according to claim 2, the program according to claim 10, and the information processing method according to claim 16.
Kajiwara teaches:
wherein the controller is configured to, in a case where determination is made that a predetermined number or more of the users among the one or more target users are not positioned at one place, generate the vehicle allocation information of the transport vehicle (see Kajiwara para. 19 where users carry terminals (2) which they input data into and the terminal transmits ID, current location, and input data to the desired experience reception unit; para. 42-46 and figures 5-6 where the users accept the proposed destination of restaurant L and the server generates vehicle allocation schedule (in para. 44) on the basis of the locational information of the terminals of users A, B, and D which allocates a vehicle to pick up users A, B, and D and transports them to the restaurant L which serves their desired article of okonomiyaki/monjayaki; see figures 6-7 where the users A, B, and D are located at different locations P1, P2, and P3; see also para. 33 where if a user is located more than a predetermined threshold away from the other users than that user is excluded from the group and para. 34 where A, B, and D prefer the destination to be in Kanagawa; para. 41 where the restaurant list is narrowed down using location and time criteria)

As per dependent Claim 4, Claim 12, and Claim 18, 
Kajiwara/Han teaches the control device according to claim 3, the program according to claim 11, and the information processing method according to claim 17.
Kajiwara teaches:
wherein the controller is configured to generate, depending on the position of the one or more target users, the vehicle allocation information of one transport vehicle that transports the one or more target users together, or the vehicle allocation information of two or more transport vehicles each of which transports at least any of the one or more target users (see Kajiwara para. 19 where users carry terminals (2) which they input data into and the terminal transmits ID, current location, and input data to the desired experience reception unit; para. 42-46 and figures 5-6 where the users accept the proposed destination of restaurant L and the server generates vehicle allocation schedule (in para. 44) on the basis of the locational information of the terminals of users A, B, and D which allocates a vehicle to pick up users A, B, and D and transports them to the restaurant L which serves their desired article of okonomiyaki/monjayaki; see figures 6-7 where the users A, B, and D are located at different locations P1, P2, and P3; see also para. 33 where if a user is located more than a predetermined threshold away from the other users than that user is excluded from the group and para. 34 where A, B, and D prefer the destination to be in Kanagawa; para. 41 where the restaurant list is narrowed down using location and time criteria)

As per dependent Claim 8, 
Kajiwara/Han teaches the control device according to claim 1.
Kajiwara teaches:
a communication unit configured to communicates with a terminal device of the user, wherein the controller is configured to transmit the data including the vehicle allocation information to the terminal device via the communication unit (see Kaijwara para. 42-46 and figures 5-6 where the server transmits proposed destination to the users who accept the proposed destination of restaurant L and the server generates vehicle allocation schedule which allocates a vehicle to pick up users A, B, and D and transports them to the restaurant L which serves their desired article of okonomiyaki/monjayaki; see end of para. 44 and para. 55 where the vehicle allocation schedule is transmitted by the server to the terminal carried by the users) 

Kajiwara does not teach instant messages.
Han teaches:
instant messages (see Han para. 47-51 where a plurality of users using electronic device (100) are engaged in a chat and based on the messages in the chat the processor may obtain keywords such as a time keyword associated with a pick-up time and a place keyword associated with a pick-up place; see figure 5 and figure 7 (along with para. 74-78) where the users in the chat discuss the pick-up time and location to make the ride cheaper and faster) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kajiwara invention with the Han instant messages since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of instant messages of Han for the data of Kajiwara. Both processes involve providing the plurality of users with data regarding their upcoming carpool/rideshare; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, the modification results in increased convenience and cost-savings for the users because with the Han chat function the users can arrange a common pick-up location and time (see figure 7) to make the ride faster and cheaper because they will be picked up and dropped off together. 

Claims 5-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (US2020/0334783) in view of Han et al. (US2019/0132268) as applied to claims 2, 10, and 16 above, further in view of Kelly et al. (US2019/0279181).

As per dependent Claim 5, Claim 13, and Claim 19, 
Kajiwara/Han teaches the control device according to claim 2, the program according to claim 10, and the information processing method according to claim 16.
Kajiwara does not teach, but Han teaches:
wherein the controller is configured to, in a case where determination is made that a predetermined number or more of the users among the one or more target users are positioned at one place, generate the vehicle allocation information of the vehicle (see Han para. 47-51 where a plurality of users using electronic device (100) are engaged in a chat and based on the messages in the chat the processor may obtain keywords such as a time keyword associated with a pick-up time and a place keyword associated with a pick-up place; see figure 5 and figure 7 (along with para. 74-78) where the users in the chat discuss arranging a pick-up time and location to make the ride cheaper and faster by picking pick-up location GS25 store and then the chat message may be forwarded to the driver; see also para. 55-57) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kajiwara invention with the Han wherein the controller is configured to, in a case where determination is made that a predetermined number or more of the users among the one or more target users are positioned at one place, generate the vehicle allocation information of the vehicle with the motivation of increased convenience and cost-savings for the users because with the Han chat function the users can arrange a common pick-up location and time (see figure 7) to make the ride faster and cheaper because they will be picked up and dropped off together. 

Kajiwara/Han does not teach generate the vehicle allocation information of the delivery vehicle. 

Kelly teaches:
generate the vehicle allocation information of the delivery vehicle (para. 269-275 where in para. 274-275 users within a group may choose to have their combined food order received by delivery or pick-up; para. 276-280 where multiple users may have a combined order and the restaurants group customer’s orders from the same location; para. 292 where combined orders are combined based on the users proximity to each other such as within a mall, park, or carpool; para. 320 where users may order from participating food preparation facilities within the 2 mile order radius and where the delivery vehicle picks up the items within the combined order and delivers it to the combined order drop-off location) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kajiwara/Han invention with the Kelly generate the vehicle allocation information of the delivery vehicle with the motivation of increasing efficiency of the invention and convenience for the users. See para. 15-16 “Factors that determine a convenient method of obtaining food items include: customer control of the order, minimal wait time, order accuracy, restaurant/staff responsiveness, a relative location of a customer to a restaurant, the ability to combine multiple meals into a single order, the ability to charge separate customers for only their ordered items, and aggregate payments for combined items/orders. Customers often order on the go, when they travel, when multiple customers are in a single vehicle, and when it's most convenient. It also becomes a headache when a driver has several orders to place at a drive-thru. ATT will seek to render these inefficiencies obsolete. Embodiments may consider a complexity of multiple orders wherein generally the more orders placed and the more complex an order, the more susceptible any given order is to mistakes from either user error or miscommunication.” Examiner clarifying the combination as Kajiwara/Han teaches transporting a group of users to a restaurant that serves their desired food, the Kelly modification allows for transporting the desired food from the restaurant to the group of users which increases the convenience for the users. 

As per dependent Claim 6, Claim 14, and Claim 20, 
Kajiwara/Han/Kelly teaches the control device according to claim 5, the program according to claim 13, and the information processing method according to claim 19.
Kajiwara/Han does not teach wherein the controller is configured to, in a case where determination is made that the one place is a place associated with at least any of the users as a delivery destination, generate the vehicle allocation information of the delivery vehicle to the one place.
Kelly teaches:
wherein the controller is configured to, in a case where determination is made that the one place is a place associated with at least any of the users as a delivery destination, generate the vehicle allocation information of the delivery vehicle to the one place (para. 269-275 where in para. 274-275 users within a group may choose to have their combined food order received by delivery or pick-up; para. 276-280 where multiple users may have a combined order and the restaurants group customer’s orders from the same location; para. 292 where combined orders are combined based on the users proximity to each other such as within a mall, park, or carpool; para. 320 where users may order from participating food preparation facilities within the 2 mile order radius and where the delivery vehicle picks up the items within the combined order and delivers it to the combined order drop-off location) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kajiwara/Han invention with the Kelly wherein the controller is configured to, in a case where determination is made that the one place is a place associated with at least any of the users as a delivery destination, generate the vehicle allocation information of the delivery vehicle to the one place with the motivation of increasing efficiency of the invention and convenience for the users. See para. 15-16 “Factors that determine a convenient method of obtaining food items include: customer control of the order, minimal wait time, order accuracy, restaurant/staff responsiveness, a relative location of a customer to a restaurant, the ability to combine multiple meals into a single order, the ability to charge separate customers for only their ordered items, and aggregate payments for combined items/orders. Customers often order on the go, when they travel, when multiple customers are in a single vehicle, and when it's most convenient. It also becomes a headache when a driver has several orders to place at a drive-thru. ATT will seek to render these inefficiencies obsolete. Embodiments may consider a complexity of multiple orders wherein generally the more orders placed and the more complex an order, the more susceptible any given order is to mistakes from either user error or miscommunication.” Examiner clarifying the combination as Kajiwara/Han teaches transporting a group of users to a restaurant that serves their desired food, the Kelly modification allows for transporting the desired food from the restaurant to the group of users which increases the convenience for the users. 

As per dependent Claim 7, 
Kajiwara/Han/Kelly teaches the control device according to claim 5.
Kajiwara/Han does not teach wherein the controller is configured to, in a case where determination is made that the one place is a place where the article is able to be delivered based on information indicating the place where the article is able to be delivered, generate the vehicle allocation information of the delivery vehicle to the one place.
Kelly teaches:
wherein the controller is configured to, in a case where determination is made that the one place is a place where the article is able to be delivered based on information indicating the place where the article is able to be delivered, generate the vehicle allocation information of the delivery vehicle to the one place (para. 269-275 where in para. 274-275 users within a group may choose to have their combined food order received by delivery or pick-up; para. 276-280 where multiple users may have a combined order and the restaurants group customer’s orders from the same location; para. 292 where combined orders are combined based on the users proximity to each other such as within a mall, park, or carpool; para. 320 where users may order from participating food preparation facilities within the 2 mile order radius and where the delivery vehicle picks up the items within the combined order and delivers it to the combined order drop-off location) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kajiwara/Han invention with the Kelly wherein the controller is configured to, in a case where determination is made that the one place is a place where the article is able to be delivered based on information indicating the place where the article is able to be delivered, generate the vehicle allocation information of the delivery vehicle to the one place with the motivation of increasing efficiency of the invention and convenience for the users. See para. 15-16 “Factors that determine a convenient method of obtaining food items include: customer control of the order, minimal wait time, order accuracy, restaurant/staff responsiveness, a relative location of a customer to a restaurant, the ability to combine multiple meals into a single order, the ability to charge separate customers for only their ordered items, and aggregate payments for combined items/orders. Customers often order on the go, when they travel, when multiple customers are in a single vehicle, and when it's most convenient. It also becomes a headache when a driver has several orders to place at a drive-thru. ATT will seek to render these inefficiencies obsolete. Embodiments may consider a complexity of multiple orders wherein generally the more orders placed and the more complex an order, the more susceptible any given order is to mistakes from either user error or miscommunication.” Examiner clarifying the combination as Kajiwara/Han teaches transporting a group of users to a restaurant that serves their desired food, the Kelly modification allows for transporting the desired food from the restaurant to the group of users which increases the convenience for the users. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balva (US2021/0142248) teaches a vehicle picking up and transporting passengers to a destination as well as delivering cargo packages to a destination.
Meyer et al. (US2017/0147951) teaches automatic booking of transportation for a user based on the user’s calendar, email, or text messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628